 TRUCK DRIVERS AND HELPERS LOCAL UNION NO. 51551CONCLUSIONS OF LAW1.The,Local is a labor organization within the meaning of Section 2 (5) ofthe Act.-2.All production and maintenance employees at the Respondent's Statesvilleplant, including,machine setup men, the receiving clerk, truckdriver, daytime.fireman, inspectors, and repairmen; leadmen or subforemen of the lumber, assembly,and bent ply departments; packing department employee Heath, the lumber in-spector, shipping clerk, sample maker, and watchmen-firemen, but excluding the-timekeeper, office clerical employees, professional employees, guards, foremen ofthe bent ply, upholstery, assembly, finishing, machine, lumberyard, and bendingdepartments; the maintenance leadman or subforeman, superintendent, plant man-ager, and supervisors as defined in the Act, constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9 (b) of the Act.3:The Local, on June 15, 1956, was, and at all times thereafter has been, theexclusive representative of all employees in such unit for the purposes of collectivebargaining within the meaning of Section 9 (a) of the Act.4.By refusing to bargain collectively with the Local as the exclusive representa-tive of its employees in an appropriate unit, the Respondent has engaged in and is en-gaging in unfair labor practices within the meaning of Section 8 (a) (5) of the Act.5.By interfering with, restraining, and coercing its employees in the exercise ofthe rights guaranteed in Section 7 of the Act,, the Respondent has engaged in and isengaging in unfair labor practices within the meaning of Section 8 (a) (1) of the Act.6.The aforesaid unfair labor practices affect commerce within the meaning of-Section 2 (6) and (7) of the Act.-[Recommendations omitted from publication.]TruckDrivers and Helpers Local Union No. 515, InternationalBrotherhood- of Teamsters, -Chauffeurs,Warehousemen-& He.Ip-ers of America'[Chattanooga Warehouse&Cold StorageCompany]andHarold M. HumphreysTruck Drivers and Helpers Local Union No. 515, InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen & Help-ers of AmericaandBaggett Transportation Company.CasesNos. 10-00-315 and 10-00--316. July 11, 1958DECISION .AND ORDEROn October 8,-1957, Trial Examiner Albert P. Wheatley issued hisIntermediate Report in the above-entitled consolidated proceeding,finding that the Respondent had engaged in and was,engaging in cer-tain unfair-labor practices and recommending that 'it cease and desisttherefrom and take certain affirmative action, as set forth in the copyof the Intermediate Report attached hereto.Thereafter the Re-spondent filed exceptions to the Intermediate Report together witha supporting brief.Pursuant to-the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case'to a three-memberpanel [Chairman Leedom and Members Bean and Jenkins]. - - -The Board has ;reviewed the rulings made by the Trial Examinerat,-the hearing and finds that- no prejudicial error-was- committed.1 The Boardhaving been notified bythe AFL-.CIO that it deems theTeamsters'certificateof at&liation revoked by convention action,the identification of this Union is hereby amended.121 NLRB No. 15.-- 52DECISIONSOF NATIONALLABOR RELATIONS BOARDThe rulings are hereby affirmed.The Board has considered the In-termediate Report, the exceptions and brief, and the entire record inthe case and hereby adopts the findings, conclusions, and recommen-dations of the Trial Examiner insofar as they are consistent withthis Decision and Order.We find, as did the Trial Examiner, that the Respondent postedon employee bulletin boards copies of notices to neutral employers"of the intent of the Union and our members' refusal to handle 'un-fair' goods to and from" the primary employers (Chattanooga Ware-house and Baggett) and picketed at the premises of C & D MotorDelivery Company and Special Products Company when Baggetttrucks were at those premises.We agree with the Trial Examiner thatthe Respondent sought thereby to induce or encourage the employeesof the neutral employers to refuse to handle goods or to perform anyservices on goods carried by, or intended for, the primary employers,with the dual objects of forcing the neutral employers to cease doingbusiness with the primary employers and requiring the primary em-ployers to recognize and bargain with the Respondent-all in violationof Section 8 (b) (4) (A) and (B) of the Act 2We also agree with the Examiner-although for the reasons statedby the Supreme Court in itsSand Dooropinion 3-that the "hot-cargo" clause in the Respondent's contracts with the neutral em-ployers is not justification for, or a defense to, its otherwise unlawfulconduct.ORDERUpon the entire record in the case and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Truck Driversand Helpers Local Union No. 515, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen & Helpers of America, Chatta-nooga, Tennessee, and its officers, representatives, agents, successors,and assigns, shall :1.Cease and desist from :(a) Inducing or encouraging employees of Associated Transport;C & D Motor Delivery Company; Central Lines; Chattanooga MotorExpress; Cleveland Express; Dance Freight Lines; Decatur Transit;Dixie-Ohio Express; Great Southern Truck Lines; Hoover MotorFreight Express; Inter-City Trucking Company; Johnson FreightLines; Mason and Dixon Lines; Potter; R. C. A. Truck Lines, Inc.;Roadway Express; Robinson Freight Lines; Rutherford ServiceLines, Inc.; Silver Fleet; Super Service, Inc.; Superior; Tennessee-2 Truck Drivers and Helper8LocalUnion No. 728,International Brotherhood of Team-8ters, Chauffeurs,Warehousemen d Helpers of America,AFL-CIO(Genuine Parts Com-pany),119 NLRB 399.3 Local 1976,United Brotherhood of Carpenters and Jeiner8 of America,AFL, etat.(BandDoord PlywoodCo.) v. N.L. R. B.,357 U.S. 93._ TRUCK DRIVERS AND HELPERS LOCAL UNION NO. 51553Carolina Transportation, Inc.; and Wagner and Wilson, or of anyemployer other than Chattanooga Warehouse & Cold Storage Com-pany, to engage in a strike or a concerted refusal in the course oftheir employment to use, manufacture, process, transport, or other-wise handle or work on any goods, articles, materials or commodities,or to perform any services, where an object thereof is (1) to forceor require the aforesaid employers, or any other employer or person,to cease doing business with Chattanooga Warehouse & Cold StorageCompany or (2) to force or require Chattanooga Warehouse & ColdStorage Company to recognize or bargain with Truck Drivers andHelpers Local Union No. 515, International Brotherhood of Team-sters, Chauffeurs, Warehousemen & Helpers of America, as the repre-sentative of its employees, unless and until the Respondent Unionhas been certified as the representative of such employees under theprovisions of Section 9 of the Act.(b) Inducing or encouraging employees of Associated Transport;C & D Motor Delivery Company ; Central Lines; Chattanooga MotorExpress; Cleveland Express; Dance Freight Lines; Decatur Transit;Dixie-Ohio Express; Great Southern Truck Lines; Hoover MotorFreight Express; Inter-City Trucking Company; Johnson FreightLines; Mason and Dixon Lines; Potter; R. C. A. Truck Lines, Inc.;Roadway Express; Robinson Freight Lines; Rutherford ServiceLines, Inc.; Silver Fleet; Super Service, Inc.; Superior; Tennessee-Carolina Transportation, Inc.;Wagner and Wilson; and SpecialProducts Company of Tennessee, Inc. ; or of any employer other thanBaggett Transportation Company, to engage in a strike or a concertedrefusal in the course of their employment to use, manufacture, process,transport, or otherwise handle or work on any goods, articles, mate-rials or commodities, or to perform any services, where an objectthereof is (1) to force or require the aforesaid employers, or anyother employer or person, to cease doing business with Baggett Trans-portation Company or (2) to force or require Baggett TransportationCompany to recognize or bargain with Truck Drivers and HelpersLocalUnion No. 515, International Brotherhood of Teamsters,Chauffeurs,Warehousemen & Helpers of America, as the represen-tative of its employees, unless and until the Respondent Union hasbeen certified as the representative of such employees under the pro-visions of Section 9 (a) of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Post at the Respondent's business offices copies of the noticesattached hereto marked "Appendixes 1 and 2."' Copies of said'In the event that this Order is enforced by a decree of a United States Court of Ap-peals, the notice shall be amended by substituting for the words "Pursuant to a Decisionand Order," the words "Pursuant to a Decree of the United States Court of Appeals, Enforc-ing anOrder." 54DECISIONS OF NATIONAL LABOR RELATIONS BOARDnotices, to be furnished by the Regional Director for the TenthRegion, shall, after being duly signed by an official -representativeof the Respondent, be posted by it immediately upon receipt thereofand be maintained by it for a period of sixty (60) consecutive daysthereafter in conspicuous places including all places where noticesto its members are customarily posted.The Respondent shall alsosign copies of the notices which the Regional Director for the TenthRegion shall make available for posting, the employers willing, atthe premises of the employers named in the initial paragraphs of therespective notices.Reasonable steps shall be taken by the Respondentto insure that said notices are not altered, defaced, or covered byany other material.(b)Notify the Regional Director for the Tenth Region in writing,within ten (10) days from the date of this Order, what steps theRespondent has taken to comply herewith.APPENDIX 1NOTICE TO ALL MEMBERS OF TRUCK DRIVERS AND HELPERS LOCAL UNIONNo. 515, INTERNATIONAL BROTHERHOOD OF TEAMSTERS, CHAUFFEURS,WAREHOUSEMEN & HELPERS OF AMERICA, AFL-CIO, AND TO ALLEMPLOYEES OF ASSOCIATED TRANSPORT, C & D MOTOR DELIVERY COM-PANY, CENTRAL LINES, CHATTANOOGA MOTOR EXPRESS, CLEVELANDEXPRESS,DANCE FREIGHT LINES, DECATUR TRANSIT, DIXIE-OHIOEXPRESS, GREAT SOUTHERN TRUCK LINES, HOOVER MOTOR FREIGHTEXPRESS, INTER-CITY TRUCKING COMPANY, JOHNSON FREIGHTLINES, MASON AND DIXON LINES, POTTER, R. C. A. TRUCK LINES,INC.,ROADWAYEXPRESS,ROBINSON FREIGHT LINES, RUTHERFORDSERVICE LINES, INC., SILVER FLEET, SUPER SERVICE, INC., SUPERIOR,TENNESSEE-CAROLINA TRANSPORTATION, INC., ANDWAGNER ANDWILSONPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the Labor Manage-ment Relations Act, we hereby notify you that :WE WILL NOT induce or encourage employees of the above-named employers, or of any other employer (other than Chatta-noogaWarehouse & Cold Storage Company), to engage in astrike or a concerted refusal in the course of their employment touse, manufacture, process, transport, or otherwise handle or workon any goods, articles, materials, or commodities, or to performany services, where an object thereof is (a) to force or require theabove-named employers, or any other employer or person, tocease doing business with Chattanooga Warehouse & Cold StorageCompany or (b) to force or require Chattanooga Warehouse &Cold Storage Company to recognize or bargain withkTru TRUCK DRIVERS AND HELPERS LOCAL UNION NO. 51555Drivers and Helpers Local Union No. 515, International Brother-hood of Teamsters, Chauffeurs, Warehousemen & Helpers ofAmerica, AFL-CIO, as the representative of its employees.TRUCK DRIVERS AND HELPERS LOCAL UNIONNo. 515, INTERNATIONALBROTHERHOOD OFTEAMSTERS,CHAUFFEURS,WAREHOUSEMEN& HELPERS OF AMERICA, AFL-CIO,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.APPENDIX 2NOTICE TO ALL MEMBERS OF TRUCK DRIVERS AND HELPERS LOCAL UNIONNO. 515, INTERNATIONAL BROTHERHOOD OF TEAMSTERS, CHAUFFEURS,WAREHOUSEMEN & HELPERS OF AMERICA, AND TO ALL EM-PLOYEES OF ASSOCIATED TRANSPORT, C & D MOTOR DELIVERY COM-PANY, CENTRAL LINES, CHATTANOOGAMOTOR EXPRESS,CLEVELANDEXPRESS, DANCE FREIGHT LINES, DECATUR TRANSIT, DIXIE-OHIOEXPRESS, GREAT SOUTHERN TRUCK LINES, HOOVER MOTOR FREIGHTEXPRESS, INTER-CITY TRUCKING COMPANY, JOHNSON FREIGHTLINES, MASON AND DIXON LINES, POTTER, R. C. A. TRUCK LINES,INC.,ROADWAY EXPRESS, ROBINSON FREIGHT LINES, RUTHERFORDSERVICE LINES, INC., SILVER FLEET, SUPER SERVICE, INC., SUPERIOR,TENNESSEE-CAROLINA TRANSPORTATION, INC., WAGNER AND WILSONAND SPECIAL PRODUCTS COMPANY OF TENNESSEE, INC.Pursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the Labor Manage-ment Relations Act, we hereby notify you that :WE WILL NOT induce or encourage employees of the above-named employers, or of any other employer (other than BaggettTransportation Company), to engage in a strike or concerted re-fusal in the course of their employment to use, manufacture, proc-ess, transport, or otherwise handle or work on any goods, articles,materials, or commodities, or to perform any services, where anobject thereof is (a) to force or require the above-named em-ployers, or any other employer or person, to cease doing businesswith Baggett Transportation Company or (b) to force or requireBaggett Transportation Company to recognize or bargain withTruck Drivers and Helpers Local Union No. 515, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen & Helpersof America, as the representative of its employees,unless said 56DECISIONSOF NATIONALLABOR RELATIONS BOARDUnion is certified as the representative of such employees underthe provisions of Section 9 of the Act.TRUCK DRIVERS AND HELPERS LOCAL UNIONNo. 515, INTERNATIONAL BROTHERHOOD OFTEAMSTERS, CHAUFFEURS, WAREHOUSEMEN& HELPERS OF AMERICA,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 clays fromthe datehereof,and must not be altered,defaced, orcoveredby any other material.INTERMEDIATE REPORT AND RECOMMENDATIONSISSUESCase No. 10-CC-315 involves allegations that Truck Drivers and ,Helpers LocalUnion No. 515, International Brotherhood of Teamsters, Chauffeurs, Warehousemen& Helpers of America, AFL-CIO, herein called Respondent, induced and encouragedemployees of certain employers to engage in strikes or concerted refusals in thecourse of their employment to use, manufacture, process, transport or otherwisehandle or work on any goods, articles, materials or commodities or to perform anyservices with the following objectives: (1) to force or require certain employers tocease doing business with Chattanooga Warehouse & Cold Storage Company, hereincalled Cold Storage; and (2) to require Cold Storage to recognize Respondent as therepresentative of Cold Storage's employees (involves alleged violations'of Section 8(b) (4) (A) and (B) of the National Labor Relations Act, as amended, herein calledthe Act).Case No. 10-CC-316 involvesallegationsthat Respondent (the same Union thatis involved in Case No. 10-CC-315) engaged in 8 (b) (4) (A) and (B) conduct toforce or require certain employers to cease doing business with Baggett Transporta-tion Company, herein called Baggett, and to force or require Baggett to recognizeRespondent as the representative of Baggett's employees at its Chattanooga, Tennes-see, and Rome,Georgia, operations.THE FACTS10-CC-315Cold Storage is a Tennessee corporation maintaining offices and places of businessat 1208 King Street, Chattanooga, Tennessee, and at the Chattanooga Food Terminal,1300 Block, Market Street, Chattanooga, Tennessee, where it is engaged in the opera-tion of a public warehouse and cold storage business.On or about April 24, 1957, and at all times thereafter, Respondent demanded thatCold Storage recognize Respondent as the representative of Cold Storage's employees.'In furtherance of its effort to obtain recognition as the representative of ColdStorage's employees, Respondent since on or about May 21, 1957, has picketed atthe premises of Cold Storage with signs stating:ChattanoogaWarehouse & Cold Storage(Food Terminal) ON STRIKEUnfair Labor PracticeTruck Drivers Local 515In addition to picketing at the premises of Cold Storage, Respondent, on or aboutJune 21, 1957, sent letters to various motor carriers whose employees are representedby Respondent, including Associated Transport; C & D Motor Delivery Company;Central Lines; Chattanooga Motor Express; Cleveland Express; Dance Freight Lines;Decatur Transit; Dixie-Ohio Express; Great Southern Truck Lines; Hoover MotorFreight Express; Inter-City Trucking Company; Johnson Freight Lines; Mason and'Respondent has not beencertified as the employees' collective-bargaining agent. TRUCK DRIVERS AND HELPERS LOCAL UNION NO. 51557Dixon Lines;Potter;R. C. A. TruckLines, Inc.; Roadway Express; Robinson FreightLines;Rutherford Service Lines,Inc.; Silver Fleet;Super Service, Inc.; Superior;Tennessee-Carolina Transportation,Inc.; and Wagner and Wilson.Said letters statedthat goods moving to and from Cold Storage were "unfair"and that:We are notifying you of the intent of the Union and our members'refusal tohandle the "unfair"goods to and from this company?On or about June21, 1957,Respondent,in furtherance of its demand for recog-nition by Cold Storage,posted,on the bulletin boards of the motor carriers hereto-fore named,3where notices to employees are customarily posted,copies of theletter referred to above and set out in footnote 2.Respondent has collective-bargaining agreements with the motor carriers involvedherein which contain provisions known as the"hot-cargo"clause.4 ,2 The fulltext of the letter follows :GENTLEMEN : In accordance with Article 9, "protection of rights," of the Southeast-ern Area Over-The-Road Motor Freight Agreement, and Article 11 of the SouthernConference Local Freight, Pickup & delivery Agreement, this is to officially notify youthat the Chattanooga Warehouse & Cold Storage Company is involved in a labor disputewith Truck Drivers & Helpers, Local Union No. 515 and are at this time on strike attheir place of business located at 1208 King Street, and the new location on NorthMarket Street.In accordance with this provision of the contracts, all goods moving to and fromthis place of business are termed "unfair," and we are notifying you of the intent ofthe union and our members' refusal to handle the "unfair" goods to and from thiscompanyYours very truly,(Signed)Glenn W.Smith,GLENN W. SMITH,Pres. &Business Mgr.,Truck Drivers & Helpers,Local 515.These secondary employers had no dispute with Respondent* The agreements are known as : Southern Conference Over-the-Road Agreement andSouthern Conference Local Freight Forwarding, Pickup and Delivery Agreement and theclause in question reads as follows :ARTICLE IXProtection of RightsIt shall not be a violation of this Agreement and it shall not be cause for dischargeifany employee or employees refuse to go through the picket line of a Union orrefuse to handle unfair goods.Nor shall the exercise of any rights permitted by lawbe a violation of this Agreement.The Union and its members, individually and col-lectively, reserve the right to refuse to handle goods from or to any firm or truckwhich is engaged or involved in any controversy with this or any other Union ; andreserve the right to refuse to accept freight from, or to make pickups from, ordeliveries to establishments where picket lines, strikes, walkout or lockout exist.The term "unfair goods" as used in this Article includes, but is not limited to,any goods or equipment transported, interchanged, handled, or used by anycarrier,whether party to this Agreement or not, at anyofwhose terminals or places ofbusiness there is a controversy between such carrier, or its employees on the onehand, and a labor union on the other hand ; and such goods or equipment shall con-tinue to be "unfa'ir" while being transported, handled or used by interchanging orsucceeding carriers, whether parties to this Agreement or not, until such controversyis settled.The Union agiees that, in the event the Employeer becomes involvedin a contro-versy with any other Union, the Union will do all in Its power to help effect asettlement.The Unionshall give the Employer notice of all strikes and/or the intent of theUnion to strike any Employer and/or place of business,and/or the intent of mem-bers refusal to handleunfairgoodsThe Carriers will be given an opportunity todeliver any and all freight in their physical possession at the time of receipt ofnotice.Any freight received by a Carrier up to midnight of the day of notificationshall be considered to be in its physical possession.However, freight in the possessionof a connecting Carrier shall not be considered to be in the physical possession of thedelivering Carrier.The insistence on the part of any Employer that his employees handle unfair goodsor go through a picket line after they have elected not to, and such refusal has been 58DECISIONSOF NATIONALLABOR RELATIONS BOARD10-CC-316Baggett is an interstate motor carrier of freight, operating as a common carrierinAlabama, Georgia, and Tennessee, and, as a contract hauler, in 42 States.Fora number of years Baggett has maintained terminal and other facilities at Birming-ham, Sheffield, Huntsville, Mobile, and Decatur, Alabama, and Atlanta, Georgia,and in May 1957 or thereabouts, acquired terminal and other facilities at Chat-tanooga, Tennessee, and Rome, Georgia.Since on or about May 10, 1957, Respondent has been engaged in a dispute withBaggett.The correspondence between Respondent and Baggett revealing the subjectmatter of the dispute is attached hereto as Appendix IA and Appendix 1B.5On or about July 1, 1957, Respondent picketed at Baggett's terminals in Birming-ham,Mobile,Huntsville, and Sheffield,Alabama, and in Atlanta and Rome,Georgia, and in Chattanooga, Tennessee.On or about July 1, 1957, Respondent delivered letters to approximately 25 motorcarriers and other employers in the Chattanooga area,6 announcing that goodsmoving to or from Baggett at Chattanooga, Tennessee, and Rome, Georgia, were"unfair" and thatWe are notifying you of the intent of the union and our members' refusal tohandle "unfair" goods to and from this company?On or about July 1, 1957, Respondent also posted on the employee bulletin boardsat the premises of the employers mentioned in footnote 6 copies of the letter referredto above and set out in footnote 7.On or about June 28, 1957, at about 3 a. m., 3 of Baggett's tractor-trailer units,hauling freight consigned to Jeffersonville, Indiana, and to be interchanged withC & D Motor Delivery Company, arrived in Chattanooga, Tennessee. The driverstelephoned Baggett's terminal manager (Clarence Pate) and were told to take theirunits to the terminal of C & D, which they did. Shortly after the start of thenormal workday at C & D, Respondent established a picket line at C & D's terminalwhich remained until these units were removed.Also, C & D's employees engagedin a work stoppage while the picketing was taking place.On or about July 1, 1957, at about 7:45 a. m. two of Baggett's tractor-trailerunits, hauling freight, arrived at the Chattanooga terminal of Baggett.These unitswere then sent to the Chattanooga terminal of C & D Motor Delivery Company.Respondent's pickets followed these units from Baggett's terminal—where they werepicketing, to C & D's terminal where they picketed until the loaded trailers wereremoved from C & D's premises. No work stoppage occurred on this occasion.approved in writing by the responsible officials of the Southern States DriversCouncil, shall be sufficient cause for an 'immediate strike of all such Employer'soperation without any need to go through the grievance procedure herein.G Respondent has not been certified as the collective-bargaining agent for Baggett'semployees6 Associated Transport ; C & D Motor Delivery Company ; Central Lines ; ChattanoogaMotor Express ; Cleveland Express ; Dance Freight Lines ; Decatur Transit ; Dixie-OhioExpress ; Great Southern Truck Lines ; Hoover Motor Freight Express ; Inter-City Truck-ing Company ; Johnson Freight Lines ; Mason and Dixon Lines ; Potter ; R. C. A. TruckLines, Inc. ; Roadway Express ; Robinson Freight Lines ; Rutherford Service Lines, Inc. ;Silver Fleet ; Super Service, Inc. ; Superior; Tennessee-Carolina Transportation, Inc. ;and Wagner and WilsonThese secondary employers had no dispute with Respondent.7 The full text of the letter follows :GENTLEMEN : In accordance with Article 9, "protection of rights," of the South-eastern Area Over-The-Road Motor Freight Agreement, and Article 11 of the South-ern Conference Local Freight, Pickup & Delivery Agreement, this is to officially notifyyou that the Baggett Transportation Company is involved in a labor dispute withTruck Drivers & Helpers, Local Union No. 515 and are at this time on strike at theirplace of business located at West 33rd Street, Chattanooga, Tennessee and theirterminal at Rome, GeorgiaIn accordance with this provision of the contracts, allgoods moving to and from this place of business are termed "unfair," and we arenotifying you of the intent of the union and our members' refusal to handle the"unfair" goods to and from this company.Yours very truly,(Signed)Glenn W. Smith,GLENN W. SMITH,Pres. & Business Mgr.,Truck Drivers&Helpers, Local 515. TRUCK DRIVERS AND HELPERS LOCAL UNION NO. 51559Also, on or about July _1, 1957, at about 10:30a. in. a Baggetttractor-trailer unit,'hauling freight,was sentto the Chattanooga terminal of Special Products Companyof Tennessee, Inc.On this occasion Respondent's pickets followed the unit fromBaggett's terminal to Special Products' terminal and picketed at Special Products'terminal until the trailer was removed.The legend on the picket signs stated:Labor DisputeBaggett Transportation Company on StrikeTeamster Local Number 515Respondent has collective-bargaining agreements with the motor carriers involvedherein as "secondary" employers,8 which contain provisions known as the "hot-cargo" clause.9At the time of the picketing at C & D and at Special Products, Baggett hadrecently acquired the terminal and facilities in Chattanooga, Tennessee.While theterminal was physically available for operations it was not manned in the mannerin which Baggett anticipated manning it-there was only one employee (the terminalmanager) but Baggett anticipated a regular crew to load and unload trailers.Nevertheless, except for the incident on June 28, Baggett's drivers operating in theChattanooga area did report to this terminal before making their deliveries (nopickups were made) elsewhere.Conclusions-There is no doubt herein that an object of Respondent's conduct was to forceor require the secondary employers to cease dealing with Cold Storage and withBaggett and to force or require Cold Storage and Baggett to recognize or bargainwith Respondent.However, Respondent contends that the "hot-cargo" clause inthe contracts with the secondary employers justified its notifying its members thatany goods arriving from or destined for Cold Storage, or Baggett, was "unfair"and that therefore this conduct was not inducement or encouragement within themeaning of the Act.TheSand DoorandAmerican Iron and Machine Workscases ie hold that despitecontracts containing such clauses unions may not approach employees of the con-tracting employers and induce or encourage them.ilFurthermore, as pointed outby Board Member Murdock in his dissenting opinion in the SandDoorcase, thatcase stands for the proposition that the calling of attention to the existence of"hot-cargo" clauses is inducement or encouragement within the meaning of the Act.Respondent contends that the picketing of Baggett's trucks at the premises ofthe secondary employers was not unlawful because the pickets disclosed that theirdisputewas only with the primary employer (Baggett) and because Baggett'spremises was not a locality at which the Union could effectively and adequatelypublicize its labor dispute.The Trial Examiner hereby rejects these contentions.DallasGeneral Drivers,Warehousemen & Helpers, Local No. 745, AFL-CIO(AssociatedWholesale Grocery of Dallas, Inc.),118 NLRB 1251, andSouthernService Company, Ltd.,118 NLRB 1435, hold that picketing at the secondary em-ployers' premises is inducement or encouragement within the meaning of the Act,"irrespective" of the legends on the picket sign. InWashington Coca Cola BottlingWorks, Inc.,107 NLRB 299, the Board announced a doctrine that picketing atsecondary employers' premises is proscribed where the primary employer has apermanent place of business in the locality at which the union could effectively oradequately publicize its labor dispute.The Board has adhered to this doctrinealthough some Courts of Appeals have rejected it and the Trial Examiner deemshimself bound to follow the Board.Furthermore, in the opinion of the TrialExaminer, Baggett, within the meaning of theCoca Colacase and subsequent casesfollowing theCoca Coladoctrine, had a place of business in Chattanooga at whichthe Union could effectively and adequately publicize its labor dispute. (SeeCacheValley Dairy Associationand cases cited therein 116 NLRB 220.)8 See footnote 6,supra.8 Seefootnote4,supra-10 Sand Door and Plywood Co.,113 NLRB 1210, andAmerican Iron and Machine Works-Company,115 NLRB 800. These cases andCrowley'sMilk Company, Inc.,116 NLRB1408, are pending before the U S. Supreme Court awaiting rulings upon petitions forcertiorari.Pending action by the Supreme Court, the Trial Examiner deems himself boundto follow the Board's decisions in these matters."According to theAmerican Ironcase (p. 801) "this is so whether or not the employeracquiesces in the union's demand that the employees refuse to handle the 'hot' goods." 60DECISIONS OF NATIONAL LABOR RELATIONS BOARDULTIMATE FINDINGS AND CONCLUSIONSIn summary, the Trial Examiner finds and concludes:1.The evidence adduced in these proceedings satisfies the Board's requirementsfor the assertion of jurisdiction herein.iz2.Truck Drivers and Helpers Local Union No. 515, International Brotherhoodof Teamsters, Chauffeurs, Warehousemen & Helpers of America, AFL-CIO, is alabor organization within themeaningof the Act.3.Respondent, by inducing and encouraging employees of the aforementionedsecondary employers to engage in a concerted refusal to perform services with anobject of forcing or requiring the aforementioned secondary employers to ceasedoing business with Cold Storage, and with Baggett, engaged in unfair labor practiceswithin the meaning of Section 8 (b) (4) (A) of the Act.4.Respondent, by inducing and encouraging employees of the aforementionedsecondary employers to engage in a concerted refusal to perform services with anobject of forcing or requiring Cold Storage and Baggett to recognize or bargainwith Respondent, engaged in unfair labor practices within the meaning of Section 8(b) (4) (B) of the Act.5.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within themeaningof Section 2 (6) and (7) of the Act.[Recommendations omitted from publication.)v There is no dispute herein concerning these matters.Cold Storage annually per-forms services valued at in excess of $100,000 for concerns each of which annually shipsgoods valued at in excess of $50,000 directly out of State.Baggett'IsanInterstate motorcarrier of freight and annually receivesin excessof $500,000 from carrying freightmoving in interstate commerce.APPENDIX IATruck Drivers and Helpers Local Union No. 515INTERNATIONAL BROTHERHOOD OF TEAMSTERS, CHAUFFEURS,WAREHOUSEMEN AND HELPERS OF AMERICAAFFILIATED WITH AMERICAN FEDERATION OF LABOR540 VINE STREETCHATTANOOGA, TENNESSEEMay 10, 1957REGISTERED MAILPERSONAL RETURN RECEIPT REQUESTEDMr. W. D. SELLERS,Chairman, Board of Directors,Baggett Transportation Company,2 South 32nd Street,Birmingham, Alabama.DEAR SIR: I have in my possession at the present time 17 communications ad-dressed to all employees working under the Southeastern Area Over-The-Road MotorFreight Agreement, and the Southern Conference Local Freight Forwarding, Pickupand Delivery Agreement, who are members of this Local Union, namely:James Austin, Dewitt Towe and Eugene Williamsemployed by Hunt Freight Lines in Rome, Georgia, andJ.R. AustinEzell M. Harvey -John NewsomJohn W. BainRobert A. HawkNorman A. RogersLuther W. BainCharles E. HobbsPaul H. WhitakerGeorge EavesDaraul E. Holmes -Sam YokelyDavid T. EllisJack Johnsonemployed by Hunt Freight Lines in Chattanooga, Tenn.According to these com-munications, these employees are being terminated on May 16th, 1957 at 9:00 P. M.,and the reason for termination is, "I have sold my certificate and certain other prop-erties to Baggett Transportation Co. and I will discontinue business on May 16,1957 at 9 P. M. and will not thereafter have any work for you; therefore, this isnotice of final termination of your employment with this company as of that date." TRUCK DRIVERS AND HELPERS LOCAL UNION NO. 51561I am sure,without a doubt,that you are quite familiar with the agreements inwhich Hunt Freight Lines had entered into between the said truck line and TruckDrivers & Helpers, Local Union No. 515, Chattanooga, Tenn.And in referenceto these agreements, the Southeastern Area Over-The-Road Motor Freight AgreementArticle 1, Section 5, "Transfer of Company Title or Interest-This Agreement shallbe binding upon the parties hereto, their successors, administrators, executors, andassigns.In the event an entire operation or any individual run or runs are sold,leased, transferred or taken over by sale, transfer, lease, assignment, receivership orbankruptcy proceeding, or by any device to evade obligations and rights under thisAgreement, such operation shall continue to be subject to the terms and conditionsof this Agreement for the life thereof."Also under the Southern Conference Local Freight Forwarding, Pickup andDelivery Agreement, Article 24, "Transfer of Company Title-This agreement shallbe binding upon the parties hereto, their successors, administrators, executors andassigns.In the event an entire operation or individual run or runs are sold,transferred or taken over by sale, transfer,assignment,receivership or bankruptcyproceedings, such operation shall continue to be subject to the terms and conditionsof this Agreement for the life thereof."The Employer agrees that when hiring additional trucks for local work that theyshall be operated by employees of the Employer and that the drivers of suchequipment shall work under the terms and provisions of this Agreement.Note:With a clear understanding that where the Employers are now using cartage com-panies for the delivery of their freight and are dependent upon the cartage companyfor that customer, the above provision shall not apply, nor shall it apply to temporarysupplemental cartage service."We are assuming from this correspondence that you plan to take over the operationof this Company at the time Hunt Freight Lines is no longer obligated under theseagreements.Therefore, we are requesting a meeting with representatives of yourCompany for the purpose of discussing the continuance of these agreements asprovided for in the above mentioned Articles.Hoping you will give this your immediate attention, I remainYours very truly,GLENN W.SMITH,President & Business Mgr.,Truck Drivers & Helpers, Local No. 515,GWS:EG540 Vine St.,Chattanooga, Tenn.APPENDIX 1BBAGGETT TRANSPORTATION CO., INCORPORATED2 South 32nd Street, Birmingham 5, Alabama,MAY 13, 1957.REGISTERED MAIL, PERSONAL RETURN RECEIPT REQUESTEDMr. GLENN W. SMITH,President and Business Manager,Truck Drivers and Helpers Local No. 515,540 Vine Street, Chattanooga, Tennessee.Dear MR. SMITH: This will acknowledge receipt of your letter of May 10, askinga meeting with representatives of this company for the purpose of discussing thecontinuance by our company of the over-the-road and local pick-up and deliveryagreements between Hunt Freight Lines and your Local.We would like to point out to you that we have merely purchased certain operatingrights and equipment from Hunt Freight Lines, Inc., a corporation, and that pursuantto such authority we plan to extend our operation into Chattanooga.We have notpurchased, the stock of said company or even all of its assets and we have notassumed any of its liabilities, leases, contracts or obligations of any character, andwe are not the successor of said corporation.Since we have not assumed Hunt'scontracts with your local and we are not a party to such contracts, we are not boundby them.In connection with its proposed operation,Baggett Transportation Company willhave.a terminal manager in Chattanooga but will not have any employees subject tothe jurisdiction of your Local,as it has contracted with a cartage company to handle 62DECISIONSOF NATIONALLABOR RELATIONS BOARDits local pick-up and delivery service, and its over-the-road services will be handledthrough independent contractors.From the matter set forth above, you will observe that your assumption that weplan to take over the operation of Hunt Freight Lines and to become obligated toits agreements is in error.Yours very truly,WDS:It(Signed)William D.Sellers, Jr.,WILLIAM D. SELLERS, Jr.,President.Troy C.Friend, d/b/a Friend Lumber CompanyandAmericanFederation of Labor and Congress of Industrial Organizations.Case No. 6-CA-1099. July 11, 1958DECISION AND ORDEROn December 23, 19,57, Trial Examiner John H. Eadie issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.Thereafter, the Respondentfiled exceptions to the Intermediate Report, together with a support-ing brief.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, as amended, the Board has delegated its powers inconnection with this case to a three-member panel [Chairman Leedomand Members Rodgers and Jenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered theIntermediate Report, the Respondent's exceptions and brief, and theentire record in the case, and hereby adopts the findings, conclusions,-and recommendations of the Trial Examiner, with the followingadditions.1.The Trial Examiner found that the Respondent discharged em-ployee Charles Chester Thomas because of his activity on behalf ofthe Union and thereby violated Section 8 (a) (3) and (1) of theAct.We agree.The credited testimony in the record I shows that on Saturday,November 10, 1956, while Thomas was off duty from the Respondent's3The Respondent excepts to the correctnessof credibilityresolutionsmade by theTrialExaminer.However, weare reluctant to disturb credibility resolutions as the TrialExaminer,unlike the Board, has the opportunity to observe the deportment and de-meanor of the witnesses as they appearbefore him.Therefore,we will not overrule hisresolutions as to credibility unless a clear preponderance of all the relevant evidenceconvinces us that such resolutions were incorrect.Upon the entirerecord, such conclu-sion is not warranted here.StandardDry WallProducts,188 F. 2d 362(C. A. 3), enfg.91 NLRB 544;Universal Camera Corporation v. N.L. R. B.,340 U.S. 474, 492-497.121 NLRB No. 13.